Citation Nr: 0318983	
Decision Date: 08/05/03    Archive Date: 08/13/03

DOCKET NO.  99-08 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for low back and right 
knee disorders.  

2.  Entitlement to service connection for sleep and nerve 
disorders, muscle cramps, and personality changes to include 
as secondary to undiagnosed illnesses.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from April 1978 to June 
1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1998 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The veteran provided oral testimony before a Hearing Officer 
at the RO in August 1999, a transcript of which has been 
associated with the claims file.


FINDINGS OF FACT

1.  The revisions made to 38 U.S.C.A. § 1117 by the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001) do not materially change or 
affect the criteria for adjudicating the veteran's claims of 
entitlement to service connection for a sleep disorder, nerve 
disorder, muscle cramps, or personality changes, under 
38 U.S.C.A. § 1117, and the veteran is not prejudiced by the 
Board's adjudication of those claims without first remanding 
the claims for RO initial consideration under Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

2.  The veteran had active duty in the Southwest Asia Theater 
of operations from October 1990 to April 1991 during the 
Persian Gulf War.  

3.  The service medical records are negative for any evidence 
of a low back or right knee or nerve disorder, muscle cramps, 
or personality changes; nor was an osteoarthritis disease 
process demonstrated to a compensable degree during the first 
post service year.

4.  There is no competent, probative medical evidence of a 
nexus between any currently diagnosed back, right knee, or 
sleep disorder, muscle cramps, or personality changes and an 
inservice injury or disease, or any incident of service.

5.  There is no competent, probative medical evidence of any 
currently undiagnosed sleep disorder, nerve disorder, muscle 
cramps, or personality changes becoming manifest during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War.

6.  The RO denied entitlement to service connection for a 
right ear hearing loss in a rating decision in February 1996.  

7.  Evidence submitted since the February 1996 rating 
decision does not bear directly and substantially upon the 
specific matter under consideration, is cumulative or 
redundant, or is not by itself or in connection with evidence 
previously assembled so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active service; nor may service connection be presumed for 
osteoarthritis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2002).  

2.  A right knee disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107; 
38 C.F.R. §§ 3.102, 3.303.  

3.  A sleep disorder is not due to an undiagnosed illness, 
nor was such disorder incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2002).  

4.  A nerve disorder is not due to an undiagnosed illness, 
nor was such disorder incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.303, 3.317.  

5.  A disorder associated with muscle cramps is not due to an 
undiagnosed illness, nor was such disorder incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 
1118, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 
3.317.  

6.  A psychiatric disorder manifested by personality changes 
is not due to an undiagnosed illness nor was such disorder 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1117, 1118, 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.317.  

7.  Evidence submitted since the February 1996 rating 
decision wherein the RO denied the claim of entitlement to 
service connection for a right ear hearing loss is not new 
and material, and the veteran's claim for that benefit has 
not been reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.102, 3.104(a), 3.156, 20.1103 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records (SMRs) discloses that 
they are negative for complaints of, or treatment for, a low 
back or right knee disorder.  

They are negative for a right ear hearing loss as 
audiological examination at time of discharge was within 
normal limits.  Specifically, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5







The SMRs are also negative for a sleep disorder, a 
neurological condition, muscle cramps, or a psychiatric 
disorder to include personality changes.  

The SMRs were considered at the time of the RO's denial of 
service connection for a right ear hearing loss in February 
1996.  The evidence associated with the claims file 
subsequent to that rating decision is summarized below.  

Postservice clinical records include records from September 
1995 through January 1996 at Scott and White Memorial 
Hospital and Clinic.  Initially, he was seen for "kicking, 
snoring and jerking" in his sleep.  A follow-up record dated 
in January 1996 reflects that the veteran was referred by VA 
for evaluation for sleep apnea.  VA records dated in December 
1995 reflects an impression of obstructive sleep apnea.  
Subsequently dated records in 1997 show that the veteran was 
treated for complaints of snoring and lack of breathing while 
sleeping.  The diagnoses included apnea and daytime 
hypersomnolence.  

VA records show that nerve conduction and electromyography 
(EMG) studies in early 1997 were normal.  A left leg muscle 
biopsy in May 1997 found mild atrophy, mixed neurogenic and 
myopathic type, etiology undetermined.  

Postservice records include VA examination reports from 
September 1997.  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
10
10







Speech audiometry revealed speech recognition ability of 94 
percent.

At the VA orthopedic examination in September 1997, the 
veteran reported intermittent lumbar pain and spondylosis of 
L4-5 was diagnosed after evaluation.  Although the veteran 
had right knee complaints of pain, X-rays of the right knee 
were interpreted as normal.  Upon VA psychiatric evaluation, 
the veteran related that he did not really have nay 
complaints related to mental health.  He mentioned that he 
was being tested for a sleep disorder.  Examination found no 
psychiatric diagnosis.  

At a personal hearing in August 1999, the veteran provided 
oral testimony in support of his claim.  He stated that he 
was seen at Scott and While Hospital approximately two months 
after his release from active duty for low back problems.  He 
said that in 1978 or 1979, he experienced a low back muscle 
pull after lifting ammunition.  He also said that his right 
knee problems began during service in 1984.  He recalled 
experiencing right knee swelling after long marches.  He now 
used a knee brace.  

The veteran also testified his right ear hearing impairment 
began while he was on active duty.  As to a sleep disorder, 
the veteran said he fell asleep easily and that this problem 
worsened after his return from the Gulf War.  He thought he 
had a nerve disorder as his hands and legs twitched whenever 
he would lie or sit down.  He experienced muscle cramps on 
the inside of his both thighs several times per week.  

At the hearing, the veteran submitted a statement by his wife 
in which she attested to the fact that the veteran fell 
asleep easily and grunted, moaned, and ground his teeth in 
his sleep.  His legs jerked as if he was attempting to run.  
His snoring was exceptionally loud.  He held his breath for 
long periods of time while asleep.  


Criteria

General Service Connection 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§  1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).  




This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  

When the disease entity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).  

If not shown in service, service connection may be granted 
for osteoarthritis if manifest to a compensable degree during 
the first post service year.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Further, the CAVC has indicated that the threshold for normal 
hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  
When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  Hensley, 5 Vet. 
App. at 160.


Persian Gulf War

Service connection may be granted to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an undiagnosed illness or a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below.  The symptoms must be manifest to a degree of 
10 percent or more not later than December 31, 2006.  By 
history, physical examination, and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of undiagnosed illness or a chronic 
multisymptom illness include, but are not limited to: (1) 
fatigue, (2) signs or symptoms involving the skin, (3) 
headaches, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), (9) sleep disturbance, (10) gastrointestinal signs 
or symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, or (13) menstrual disorders.  38 
U.S.C.A. §§ 1117, 1118 (West Supp. 2002); 38 C.F.R. § 3.317 
(2002).


New and Material

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).


A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  When the Board affirms 
a determination of the agency of original jurisdiction, such 
determination is subsumed by the final appellate decision.  
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 2002).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  In Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996), the United States Court of Appeals for the 
Federal Circuit (CAFC) held that 38 U.S.C. § 7104 "means 
that the Board does not have jurisdiction to consider a claim 
which it previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find.  What the regional office may have 
determined in this regard is irrelevant.  Section 7104 does 
not vary the Board's jurisdiction according to how the 
regional office ruled."  Barnett, 83 F.3d at 1383.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim.  
See Anglin v. West, 203 F.3d 1343, 1345-1346 (Fed. Cir. 2000) 
(upholding the first two prongs of the Cohen new and 
materiality test while defining how materiality is 
established (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. App. 
171 (1991).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In Hodge, the CAFC noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  Id. at 
1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the CAVC 
held that the prior holdings in Justus and Evans that the 
evidence is presumed to be credible was not altered by the 
Federal Circuit decision in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result. 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  

However, this change in the law is not applicable in this 
case because the veteran's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  66 
Fed. Reg. 45,620, 45,629 (August 29, 2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  


Analysis

Preliminary Matter: Duty to Assist

There was a significant change in the law during the pendency 
of this appeal in view of the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

The change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 104-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify) and 
is therefore more favorable to the veteran.  Accordingly, the 
amended duty to assist law applies.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001).

VA has obtained or has reasonably attempted to obtain all 
relevant evidence identified by the veteran.  The record 
reflects receipt of additional medical documentation 
referable to the claims on appeal, in addition to formal VA 
examinations specifically addressing the nature and etiology 
of the disabilities at issue, thereby precluding a need for 
additional medical file opinion.

More recently, in a May 2002, the RO advised the veteran of 
the VCAA, the evidence necessary to establish entitlement, 
what had been done on his claim, what information or evidence 
he needed to submit, and what VA would do to assist him.  He 
was advised of evidence he could submit himself or to 
sufficiently identify evidence and if private in nature to 
complete authorization or medical releases so that VA could 
obtain the evidence for him.  Such notice sufficiently placed 
the veteran on notice of what evidence could be obtained by 
whom and of him responsibilities if he wanted such evidence 
to be obtained by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2003).

Additionally, in September 2002 the RO issued a supplemental 
statement of the case wherein it furnished the provisions of 
the new law and clearly indicated that it had fully 
considered them and applied to the veteran's claim.

As indicated above, the veteran has been notified of his 
procedural and appellate rights.  During the appeal process, 
he has exercised several of these rights.  For instance, he 
has been afforded the opportunity to present information and 
arguments in favor of his claim, and he has in fact done so 
to include presenting oral testimony.  Kutscherousky v. West, 
12 Vet. App. 369, 372 (1999).

As evidenced by the RO's development and adjudication of the 
issues currently on appeal, VA has notified the veteran of 
the information and evidence necessary to substantiate his 
claim.  As noted above, the RO has notified the veteran of 
the VCAA, with notification resulting in additional evidence.

In sum, the Board has been afforded the opportunity to apply 
the VCAA pursuant to the new implementing regulations and the 
CAVC's recent interpretation of the law.

Lastly, this is not a case in which the Board is applying the 
VCAA in the first instance.  The claim has been developed 
pursuant to the VCAA, and the RO readjudicated the issues 
when it issued a supplemental statement of the case in 
September 2002, at which time VCAA was fully considered and 
applied.


Service Connection

Low Back Disorder

Based upon the evidence of record, the Board finds that 
entitlement to service connection is not warranted.  It is 
noted that a low back disorder was not noted during service 
or post service until VA examination in 1997.  An 
osteoarthritic process was not evident to a disabling degree 
during the first post service year.  There are no clinical 
findings in the record to suggest that the L4-5 spondylosis 
diagnosed on the 1997 VA examination is related to any 
incident in service.  The veteran is not shown to suffer from 
a chronic acquired low back disorder which has been linked to 
service on any basis by competent medical authority.


A Right Knee Disorder, a Nerve Disorder, a Disorder 
Associated with Muscle Cramps, and Personality Changes

The Board notes that a review of the record does not show 
that the veteran has ever received a competent medical 
diagnosis of these claimed conditions.  In fact, the right 
knee X-ray conducted in 1997 was interpreted as normal, and 
EMG testing in May 1997 was negative for a nerve condition.  
Similarly, disability associated with complaints of muscle 
cramps has not been diagnosed, and psychiatric examination in 
1997 was negative.  

Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  




The Federal Circuit observed that the structure of these 
statutes "provided strong evidence of congressional intent 
to restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  

Simply put, in the absence of proof of present disability 
there can be no valid claim.  As there is no competent 
medical evidence of right knee or nerve disorders, muscle 
cramps, or personality changes, the claims must be denied.

Even if the veteran now showed the above disabilities, there 
is still no competent medical evidence which causally relates 
them to service.  It is noted that no right knee, nerve, 
muscle cramps, or psychiatric problems were noted during 
active service, and the record reflects that the veteran 
first complained of such several years after his discharge 
from service.  

Inasmuch as the evidence on file does not tend to show that 
the veteran has a current right knee disorder, a nerve 
disorder, a disability associated with muscle cramps, or a 
psychiatric disorder, to include personality changes, which 
may be associated with service, the Board must conclude that 
no additional development, to include additional medical 
examination or medical opinion, is reasonable based upon the 
facts of this case.  See § 3 of the VCAA (codified as amended 
at 38 U.S.C. § 5103A(d)); Hickson v. West, 12 Vet. App. 247, 
253 (1999),Pond v. West, 12 Vet. App. 341, 346 (1999).  

Consequently, the Board finds that, in the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).  Thus, the Board concludes that further 
development and further expending of VA's resources is not 
warranted.

Additionally, as set out earlier, the requirements for an 
award of benefits under the provisions of 38 U.S.C.A. § 1117 
or 38 C.F.R. § 3.317 require some evidence of the 
manifestation of one or more signs or symptoms of an 
undiagnosed illness.  As no signs or symptoms of a right knee 
disorder, a nerve disorder, a disorder associated with muscle 
cramps, or personality changes have been noted by medical 
personnel in post-service treatment or examination, the 
veteran's claim for service connection for these disorders as 
due to an undiagnosed illness must be denied.

As to the establishment of service connection by means other 
than the provisions of law which address disability due to 
undiagnosed illnesses, applicable criteria provide that the 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In this regard, the veteran's post-service medical records 
fail to reflect that he currently has these disabilities.  
Accordingly, service connection for a right knee disorder, a 
nerve disorder, a disorder associated with muscle cramps, or 
a psychiatric disorder, to include personality changes, to 
include as due to an undiagnosed illness, is not warranted.


Sleep Disorder

Based upon the evidence of record, the Board finds that 
entitlement to service connection is not warranted.  It is 
noted that sleep apnea was not noted during service or for 
several months thereafter.  There are no clinical findings in 
the record to suggest that the sleep apnea is related to any 
incident in service.  

As to the veteran's contention that his sleep apnea is an 
undiagnosed illness, the Board points out that the 
requirements for an award of benefits under the provisions of 
38 U.S.C.A. § 1117 or 38 C.F.R. § 3.317 require some evidence 
of the manifestation of one or more signs or symptoms of an 
undiagnosed illness.  As this disorder is diagnosed, this 
regulations is not for application as to this issue.  


Right Ear Hearing Loss

Service connection was previously denied for a right ear 
hearing loss by a February 1996 rating decision.  That 
decision is final as no notice of disagreement with that 
decision was filed after notification of the decision.  

When a claim is finally denied, the claim may not thereafter 
be reopened and allowed, unless new and material evidence has 
been presented.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996). 

Under Evans, evidence is new if not only previously of record 
and is not merely cumulative of evidence previously of 
record.

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for a right ear hearing loss.

The SMRs of the veteran had already been considered at the 
time of the February 1996 rating decision.  They did not show 
that the veteran had a right ear hearing loss during service.  
Postservice records added to the claims file subsequent to 
the initial denial include a September 1997 audiological 
exam.  The result of testing at that time do not reflect 
right ear hearing loss when compared to VA standards for a 
hearing loss pursuant to 38 C.F.R. § 3.385.  

The Board has considered the veteran's testimony and the lay 
statements in support of his claim which have been associated 
with his claims file.  Although presumed to be true, see 
Justus v. Principi, 3 Vet. App. 510, 513 (1992)., they are 
repetitive of previous statements made which were previously 
considered by the RO, and are therefore not new.  Moreover, 
The veteran, as a lay person without medical training or 
expertise, is not qualified to offer opinions regarding 
diagnosis or etiology of medical conditions; as such, his or 
her opinions cannot constitute competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); 
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  See also Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995), citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

In Moray v. Brown, 5 Vet. App. 211 (1993), the CAVC noted 
that lay persons are not competent to offer medical opinions 
and that such evidence does not provide a basis on which to 
reopen a claim for service connection.

In Routen v. Brown, 10 Vet. App. 183, 186, (1997), the CAVC 
specifically stated: "[l]ay assertions of medical causation 
. . . cannot suffice to reopen a claim under 38 U.S.C. 
5108."  Accordingly, in addition to not being new, the 
veteran's statements and annotations are not material to the 
issue.



The veteran has not presented any new evidence which bears 
directly and substantially upon the specific matter under 
consideration, specifically in-service incurrence or 
aggravation.  The recently submitted evidence is either 
merely cumulative of previously submitted evidence or not so 
significant that it must be addressed in order to fairly 
decide the merits of the claim.  Accordingly, such evidence 
does not bear directly and substantially upon the specific 
matter under consideration and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

In summary, the Board finds that new and material evidence 
has not been submitted to reopen a claim of entitlement to 
service connection for right ear hearing loss 


Final Considerations

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issues on appeal.  However, as the preponderance of the 
evidence is against the claims on appeal, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this issue on that 
basis.  38 U.S.C.A. § 5107(b) (West Supp. 2002; 38 C.F.R. 
§ 3.102 (2002).  


ORDER

Entitlement to service connection for a low back or a right 
disorder is denied.  

Entitlement to service connection for a sleep or nerve 
disorder, muscle cramps, and personality changes, including 
as due to an undiagnosed illness  is denied.  

The veteran not having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
right ear hearing loss, the benefit sought on appeal is 
denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

